Exhibit 10.20

YCC HOLDINGS LLC

CLASS C EXECUTIVE UNIT GRANT AGREEMENT

THIS CLASS C EXECUTIVE UNIT GRANT AGREEMENT is made as of             , 2008, by
and between YCC Holdings LLC, a Delaware limited liability company (the
“Company”), and «Name» (“Executive”). Capitalized terms used but not otherwise
defined herein or in the LLC Agreement (as defined below) shall have the
meanings assigned to such terms in Section 6 hereof.

The parties hereto agree as follows:

1. Issuance of Executive Units.

(a) Issuance by Company. The Company has authorized the issuance to Executive,
and hereby issues to Executive, «Class_C_Units»–Class C Common Units of the
Company, without consideration paid or any other Capital Contribution (as
defined in the LLC Agreement), subject to the provisions of the Company’s
Amended and Restated 2007 Incentive Equity Plan. The Class C Common Units
granted hereunder shall constitute “Executive Units.” Each Executive Unit shall
have a Participation Threshold equal to $[            ] per Class C Common Unit
and shall be designated as a Series 1 Class C Common Unit (in accordance with
Section 3.5(c) of the LLC Agreement).

(b) Acceptance by Executive. Executive hereby accepts the Executive Units on the
terms and conditions set forth herein and in the Company’s Amended and Restated
Limited Liability Company Agreement dated as of March 15, 2008 (as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with its terms, the “LLC Agreement”), and in that certain Amended and Restated
Unitholders Agreement, dated as of March 15, 2008, by and among the Company and
the other unitholders of the Company (as the same may be amended, supplemented
or otherwise modified from time to time in accordance with its terms, the
“Unitholders Agreement”). Upon execution of this Agreement by Executive, the
Company will issue in the name of Executive certificates representing the
Executive Units. Executive hereby agrees, as a condition to the effectiveness of
the issuance of the Executive Units hereunder, to deliver counterpart signature
pages or a joinder to, and to be bound by the terms of, the LLC Agreement and
the Unitholders Agreement, in each case contemporaneously with the issuance of
the Executive Units hereunder. By execution hereof, Executive acknowledges that
the Company is relying upon the accuracy and completeness of the representations
contained herein in complying with its obligations under applicable securities
laws.

(c) Tax Election. Executive shall make an effective election with the Internal
Revenue Service under Section 83(b) of the Internal Revenue Code and the
regulations promulgated thereunder in the form of Annex A attached hereto and
shall deliver the executed Section 83(b) election to the Company for filing with
the Internal Revenue Service within five days following the date hereof.

(d) Community Property. If Executive is lawfully married as of the date hereof
and Executive’s address or the permanent residence of Executive’s spouse is
located in a community property jurisdiction, Executive’s spouse shall execute
and deliver to the Company on the date hereof the Consent in the form of Annex B
attached hereto.

(e) Intellectual Property Agreement. Executive hereby further agrees, as a
condition to the issuance of the Executive Units hereunder, to execute and to be
bound by the terms of the Agreement Concerning Inventions, Trade Secrets and
Confidential Information, a form of which is attached hereto as Annex C.



--------------------------------------------------------------------------------

(f) Possession of Certificates. Until the earlier to occur of a Sale of the
Company and an IPO, any certificates evidencing Executive Units shall be held by
the Company for the benefit of Executive and the other holder(s) of Executive
Units, if any. All certificates evidencing Executive Units shall be delivered by
Executive to the Company, duly endorsed in blank or together with appropriate
irrevocable unit powers undated and duly executed in blank sufficient to
transfer title thereto upon the occurrence of a Sale of the Company or otherwise
upon a repurchase of such Executive Units hereunder. Upon the occurrence of a
Sale of the Company, the Company shall either (i) return to the record holders
thereof any certificates representing Vested Units (as defined in Section 2(a)
below), duly endorsed in blank or together with appropriate irrevocable unit
powers undated and duly executed in blank, or (ii) deliver to the record holders
of the Executive Units all proceeds received by the Company from the transfer of
the Vested Units in connection with a Sale of the Company. Upon the occurrence
of an IPO or an incorporation of the Company pursuant to Article XIV of the LLC
Agreement, the Company shall return to the record holders thereof any
certificates representing Vested Units, duly endorsed in blank or together with
appropriate irrevocable unit powers undated and duly executed in blank.

(g) Executive Representations and Warranties. In connection with the issuance of
the Executive Units hereunder, Executive hereby represents and warrants to the
Company that:

(i) The Executive Units to be received by Executive pursuant to this Agreement
shall be received for Executive’s own account and not with a view to, or
intention of, distribution thereof in violation of the Securities Act, or any
applicable state securities laws, and the Executive Units shall not be disposed
of in contravention of the Securities Act or any applicable state securities
laws;

(ii) This Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement, the LLC Agreement and the Unitholders
Agreement by Executive do not and shall not conflict with, violate or cause a
breach of any agreement, contract or instrument to which Executive is a party or
any judgment, order or decree to which Executive is subject;

(iii) Executive is a director of Yankee Candle, is sophisticated in financial
matters and is able to evaluate the risks and benefits of the investment in the
Executive Units; and

(iv) Executive is able to bear the economic risk of his investment in the
Executive Units for an indefinite period of time because the Executive Units
have not been registered under the 1933 Act and, therefore, cannot be sold
unless subsequently registered under the 1933 Act or an exemption from such
registration is available.

(h) Additional Acknowledgements. As an inducement to the Company to issue the
Executive Units to Executive and as a condition thereto, Executive hereby
acknowledges and agrees that:

(i) Neither the issuance of the Executive Units to Executive nor any provision
contained in this Agreement shall entitle Executive to remain a director of the
Company and/or any of its Subsidiaries or affect the right of the Company and/or
any of its Subsidiaries to terminate Executive’s position as a director at any
time; and

(ii) Except as expressly set forth in the LLC Agreement or as required by
applicable law, the Company shall have no duty or obligation to disclose to
Executive, and

 

2



--------------------------------------------------------------------------------

Executive shall have no right to be advised of, any material information
regarding the Company and its Subsidiaries at any time prior to, upon or in
connection with the repurchase of Executive Units upon the termination of
Executive’s position as a director with the Company and/or any of its
Subsidiaries or as otherwise provided hereunder.

(i) Compensatory Arrangements. The Company and Executive hereby acknowledge and
agree that this Agreement has been executed and delivered, and the Executive
Units have been issued hereunder, in connection with and as a part of the
compensation and incentive arrangements between the Company and Executive, and
pursuant and subject to the provisions of the Company’s Amended and Restated
2007 Incentive Equity Plan (the “Plan”). Notwithstanding the binding effect of
the Board’s or the Committee’s (as defined in the Plan) determinations under the
Plan, in the event of any proceeding where such determination is at issue the
determination shall be reviewed by the court or arbitrator on a de novo basis.

2. Vesting of Units.

(a) Each of the Executive Units issued hereunder shall be subject to vesting as
set forth in this Section 2. Executive Units which have become vested pursuant
to this Section 2 are referred to herein as “Vested Units,” and Executive Units
which have not become Vested Units are referred to herein as “Unvested Units.”

(b) Ten percent (10%) of the Executive Units issued hereunder shall be Vested
Units as of the date hereof. Thereafter, from and after the six-month
anniversary of the date hereof through the fifth anniversary of the date hereof,
provided that Executive is continuously retained as a director by the Company or
any of its Subsidiaries from the date of this Agreement through the date of
determination, the Executive Units shall vest on a daily pro rata basis such
that, on the date of determination, the number of Executive Units which shall
have vested and become exercisable as of that date shall be equal to (rounded to
the nearest whole unit) (x) the aggregate number of Executive Units multiplied
by (y) a fraction, the numerator of which shall be the number of calendar days
from and including the date of this Agreement through and including the date of
determination, and the denominator of which shall be 1,826.

(c) Upon Executive’s death or Disability, an additional amount of Executive
Units equal to the lesser of (i) twenty percent (20%) of the aggregate number of
Executive Units and (ii) the remainder of Executive’s Unvested Units, shall
automatically become Vested Units; provided, however, if Executive’s death or
Disability occurs prior to the six-month anniversary of the date hereof, the
additional amount of Executive Units which shall automatically become Vested
Units will only be ten percent (10%) of the aggregate number of Executive Units.

(d) Upon the occurrence of a Sale of the Company, on or prior to the fifth
anniversary of the date hereof, all Executive Units which have not yet become
Vested Units shall become Vested Units if Executive is, and has been
continuously, retained as a director by the Company or any of its Subsidiaries
from the date hereof through the date on which such Sale of the Company occurs.

3. Repurchase Option.

(a) In the event Executive ceases to be retained as a director by the Company or
any of its Subsidiaries for any reason (a “Termination”), (i) all Vested Units
shall be subject to repurchase from Executive (or other holders thereof) by the
Company and MDCP pursuant to the terms and conditions set forth in this
Section 3 (the “Repurchase Option”) and (ii) all Unvested Units shall be
automatically cancelled on the date of Termination without any consideration
paid therefor and without further action on the part of the Company or any
holder of any of the Unvested Units.

 

3



--------------------------------------------------------------------------------

(b) In the event of a Termination, the purchase price for each Vested Unit shall
be the Fair Market Value of such Vested Unit as of the date of repurchase;
provided, however, if Executive’s position as a director is terminated with
Cause, all Vested Units shall be automatically cancelled on the date of
Termination without any consideration paid therefor and without further action
on the part of the Company or any holder of any of the Vested Units.

(c) The Company may elect to purchase all or any portion of the Executive Units
subject to repurchase under this Section 3 by delivering written notice (the
“Repurchase Notice”) to the holder or holders of the Executive Units (i) within
210 days following the date of Executive’s Termination (the “Termination Date”)
for any Executive Unit that has been a Vested Unit for 181 or more days prior to
the Termination Date and (ii) for any Executive Unit that has been a Vested Unit
for 180 or fewer days prior to the Termination Date, no earlier than 181 days
and no later than 210 days after the Termination Date. The Repurchase Notice
shall set forth the number of Executive Units to be acquired from each holder of
Executive Units, the aggregate consideration to be paid for such Executive Units
and the time and place for the closing of the transaction. The number of
Executive Units to be repurchased by the Company shall first be satisfied to the
extent possible from Executive Units held by Executive at the time of delivery
of the Repurchase Notice. If, due to permitted transfers by Executive, the
number of Executive Units then held by Executive is less than the total number
of Executive Units the Company has elected to purchase, the Company shall
purchase the remaining Executive Units elected to be purchased from the
transferee(s) of Executive Units under this Agreement, pro rata according to the
number of Executive Units held by such transferee(s) at the time of delivery of
such Repurchase Notice.

(d) If for any reason the Company does not elect to purchase all of the
Executive Units pursuant to the Repurchase Option, then MDCP shall be entitled
to exercise the Company’s Repurchase Option in the manner set forth in
Section 3(a) for all or any portion of the number of Executive Units the Company
has not elected to purchase (the “Available Units”). As soon as practicable
after the Company has determined that there shall be Available Units, but in any
event within 210 days after the Termination Date, the Company shall deliver
written notice (the “Option Notice”) to MDCP setting forth the number of
Available Units and the price for each Available Unit. MDCP may elect to
purchase any number of Available Units by delivering written notice to the
Company within 30 days after receipt of the Option Notice from the Company. As
soon as practicable, and in any event within 30 days after the expiration of
such 30-day period, the Company shall notify Executive and any other holder(s)
of Executive Units as to the number of Executive Units being purchased from
Executive by MDCP (the “Supplemental Repurchase Notice”). At the time the
Company delivers the Supplemental Repurchase Notice to Executive and such other
holder(s) of Executive Units, MDCP shall also receive written notice from the
Company setting forth the number of Units it is entitled to purchase, the
aggregate purchase price and the time and place of the closing of the
transaction.

(e) The closing of the purchase of the Executive Units pursuant to the Company’s
exercise of the Repurchase Option shall take place on the date designated in the
Repurchase Notice or Supplemental Repurchase Notice, as applicable, which date
shall not be more than 280 days after the Termination Date. The Company shall
pay for any Executive Units to be purchased by it pursuant to the Repurchase
Option by (i) delivery of a check or wire transfer of funds, (ii) a subordinate
note or notes payable in up to two equal annual installments beginning on the
first anniversary of the closing of such purchase and bearing interest (payable
quarterly) at a rate per annum equal to the prime rate published in the “Money
Rates” column of The Wall Street Journal, (iii) delivery of a number of shares
of common stock of Yankee Holdings having a fair market value (as determined by
the Company) equal to the aggregate repurchase price for such Executive Units
(the “Repurchase Shares”) and (iv) any combination of the foregoing in the
aggregate amount of the purchase price for such Executive Units; provided that,
in the event any Repurchase Shares are issued, promptly following the closing of
the repurchase transaction, Yankee Holdings shall redeem, and the holder of such
Repurchase Shares shall sell to Yankee Holdings,

 

4



--------------------------------------------------------------------------------

all of the Repurchase Shares for an aggregate amount in cash equal to the
aggregate repurchase price for the Executive Units (or the portion thereof
previously assigned to the Repurchase Shares). MDCP shall pay for any Executive
Units to be purchased by it pursuant to the Repurchase Option by delivery of a
check or wire transfer of funds in the aggregate amount of the purchase price
for such Executive Units. Any notes issued by the Company pursuant to this
paragraph (e) shall be subject to any restrictive covenants to which the Company
is subject at the time of such purchase. In addition, the Company and MDCP may
pay the purchase price for such Executive Units by offsetting amounts
outstanding under any indebtedness or obligations owed by Executive to the
Company or any of its Subsidiaries or MDCP. The purchasers of Executive Units
hereunder shall be entitled to receive customary representations and warranties
from the sellers regarding such sale of Executive Units (including
representations and warranties regarding good title to such Executive Units,
free and clear of any liens or encumbrances).

(f) Notwithstanding anything to the contrary contained in this Agreement, all
repurchases of Executive Units by the Company shall be subject to applicable
restrictions contained in the Delaware Limited Liability Company Act and in the
Company’s and its Subsidiaries’ debt and equity financing agreements. If any
such restrictions prohibit the repurchase of Executive Units hereunder which the
Company is otherwise entitled or required to make, the time periods provided in
this Section 3 shall be suspended, and the Company may make such repurchases at
the applicable purchase price therefor, plus interest thereon calculated from
the last day such Units were eligible for repurchase pursuant to Section 3(e)
until the date of repurchase at a rate per annum equal to the then applicable
federal rate as published by the Internal Revenue Service pursuant to
Section 1274(d) of Internal Revenue Code, as soon as it is permitted to do so
under such restrictions. In addition, and without limiting the generality of the
foregoing, in the event Executive invokes Executive’s consent rights regarding a
determination of Fair Market Value as set forth in this Agreement, the notice
and repurchase time periods set forth in this Section 3 shall be tolled until
such appraisal has been completed.

(g) The Repurchase Option set forth in this Section 3 shall terminate with
respect to Vested Units upon and following the consummation of an IPO.

4. Restriction on Pledges. Executive may not pledge or otherwise grant a
security interest in any Executive Units to obtain financing for the purchase of
such Executive Units or otherwise without the prior written consent of the Board
of Managers of the Company (the “Board”).

5. Holdback. In connection with any underwritten public offering of the
Company’s, any successor corporation of the Company’s or Yankee Holding’s equity
securities, Executive agrees to enter into any holdback, lockup or similar
agreement requested by the underwriters managing such registered public
offering, provided that MDCP and, if applicable, its Affiliates shall enter into
a holdback, lockup or similar agreements on terms no less restrictive than those
imposed on Executive.

6. Restrictions on Transfer. The Executive Units (and any securities issued with
respect to the Executive Units by way of a split, dividend, recapitalization,
merger, consolidation, liquidation or other reorganization) shall be subject to
the restrictions on transfer set forth in the LLC Agreement and the Unitholders
Agreement. In addition, Executive may not sell, transfer or dispose of any
Executive Units (except pursuant to an effective registration statement under
the Securities Act) without first delivering to the Company an opinion of
counsel reasonably acceptable in form and substance to the Company that
registration under the Securities Act or any applicable state securities law is
not required in connection with such transfer. Executive Units transferred by
the Executive shall continue to be Executive Units in the hands of any
transferee holder (except for the Company and MDCP and except for transferees in
a Public Sale), and except as otherwise provided herein, each such other holder
of Executive Units shall succeed to all rights and obligations attributable to
Executive as a holder of Executive Units hereunder, under the Unitholders
Agreement and the LLC Agreement.

 

5



--------------------------------------------------------------------------------

7. Definitions.

“Affiliate” has the meaning given such term in the LLC Agreement.

“Cause” shall mean one or more of the following: (i) the commission, indictment
or conviction of a felony or the commission of an act involving dishonesty or
fraud with respect to the Company or any of its Affiliates or any of their
respective customers or suppliers, (ii) reporting to Board meetings or otherwise
providing services to the Company or its Subsidiaries under the influence of
alcohol or illegal drugs, the use of illegal drugs (whether or not at the
offices of the Company or its Subsidiaries) or other repeated conduct causing
the Company or any of its Affiliates substantial public disgrace or substantial
economic harm, (iii) substantial and repeated failure to perform duties as
reasonably directed by the Board, after providing such holder with 30 days
written notice and a reasonable opportunity to remedy such failure, (iv) an
affirmative act aiding a competitor of the Company or its Affiliates which
causes a material detriment to the Company or its Affiliates, or (v) theft or
misappropriation of property of the Company or its Affiliates; provided that, in
each case, if Executive is party to an Executive Severance Agreement with Yankee
Candle, the definition of “Cause” set forth therein shall control.

“Class C Common Units” has the meaning given such term in the LLC Agreement.

“Executive Units” shall mean the Class C Common Units issued to Executive
hereunder and units of the Company’s equity or other capital interests issued
with respect to such Class C Common Units by way of a split, combination,
distribution or other recapitalization.

“Fair Market Value” of any Executive Unit will be determined in good faith by
the Board in its sole discretion after taking into account all factors
determinative of value including, but not limited to, the lack of a readily
available market to sell such units, but without regard to minority or lack of
liquidity discounts (other than with respect to any illiquidity attributable to
the Company’s status as private corporation that affects the total common equity
value of the Company); provided that if Executive received more than 2,000
Executive Units hereunder and reasonably disagrees with the determination of
Fair Market Value, Executive shall have the right to provide written notice to
the Company, to be made within twenty (20) days after receipt of the Repurchase
Notice (a “Contest Notice”), and such Contest Notice shall set forth Executive’s
determination of Fair Market Value. Upon receipt of a Contest Notice, the
Company and Executive shall negotiate in good faith to agree on a mutually
determined Fair Market Value. If the Company and Executive cannot agree on a
mutually determined Fair Market Value within thirty (30) days of the date of
delivery of the Repurchase Notice, then the contested determination of Fair
Market Value shall be referred to an independent, nationally recognized,
mutually agreed third party valuator (the “Appraiser”) with experience in
valuing similar securities and businesses to those in question, who shall be
appointed to determine the Fair Market Value of the subject securities within
thirty (30) days of referral thereto. The decision of the Appraiser shall be
final and binding on the parties and non-appealable. The costs of the Appraiser
shall be borne by the Company if the Fair Market Value as determined by the
Appraiser is ten (10%) percent or more than the Board’s calculation of Fair
Market Value, and by Executive if the difference between the Fair Market Value
as determined by the Appraiser is less than ten (10%) percent more than the
Board’s calculation of Fair Market Value.

“IPO” has the meaning assigned to that term in the LLC Agreement.

“1933 Act” means the Securities Act of 1933, as amended from time to time.

 

6



--------------------------------------------------------------------------------

“MDCP” means, collectively, Madison Dearborn Capital Partners V-A, L.P., a
Delaware limited partnership, Madison Dearborn Capital Partners V-C, L.P., a
Delaware limited partnership and Madison Dearborn Capital Partners V
Executive-A, L.P., a Delaware limited partnership.

“Person” means any individual, partnership, corporation, association, joint
stock company, trust, joint venture, limited liability company, unincorporated
organization, governmental entity or department, agency or political subdivision
thereof.

“Public Sale” means any sale pursuant to a registered public offering under the
1933 Act or any sale to the public pursuant to Rule 144 (other than Rule 144(k)
prior to an IPO) promulgated under the 1933 Act effected through a broker,
dealer or market maker.

“Sale of the Company” has the meaning assigned to that term in the LLC
Agreement.

“Subsidiary” means any corporation or limited liability company of which the
Company owns securities having a majority of the ordinary voting power in
electing the board of directors or managers directly or through one or more
subsidiaries.

“Yankee Candle” means The Yankee Candle Company, Inc., a Massachusetts
corporation and indirect, wholly-owned Subsidiary of the Company.

“Yankee Holding” means Yankee Holding Corp., a Delaware corporation and direct,
wholly-owned Subsidiary of the Company.

8. Notices. Any notice provided for in this Agreement must be in writing and
must be personally delivered, sent by telecopy with original to follow by
overnight courier service, by first class mail (postage prepaid and return
receipt requested) or reputable overnight courier service (charges prepaid) to
the recipient at the addresses indicated below:

 

Notices to the Company:

YCC Holdings LLC

c/o The Yankee Candle Company, Inc.

16 Yankee Candle Way

South Deerfield, MA 01373

Attention:   General Counsel Facsimile: (413) 665-9147 with copies to (which
shall not constitute notice):

Madison Dearborn Capital Partners

Three First National Plaza

38th Floor

Chicago, Illinois 60602

Attention:   Robin P. Selati   George Peinado Facsimile: 312-895-1056

 

7



--------------------------------------------------------------------------------

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Facsimile: (312) 861-2200

Attention:   Edward T. Swan, P.C.   Michael D. Paley Notices to MDCP:

Madison Dearborn Capital Partners

Three First National Plaza

38th Floor

Chicago, Illinois 60602

Attention:   Robin P. Selati   George Peinado Facsimile: 312-895-1056 with
copies to (which shall not constitute notice):

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Facsimile: (312) 861-2200

Attention:   Edward T. Swan, P.C.   Michael D. Paley Notices to Executive:

«Name»

«Address_1»

«City», «State» «Zip_Code»

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or, if sent by telecopy the day of receipt, or if mailed, three days after
deposit in the U.S. mail (return receipt requested) and one day after deposit
with a reputable overnight courier service.

9. General Provisions.

(a) Transfers in Violation of Agreement. Any transfer or attempted transfer of
any Executive Units in violation of any provision of this Agreement, the LLC
Agreement or the Unitholders Agreement shall be void, and the Company shall not
record such transfer on its books or treat any purported transferee of such
Executive Units as the owner of such Executive Units for any purpose.

(b) Legend. If the Executive Units are certificated, each certificate evidencing
Executive Units shall be stamped or otherwise imprinted with the legend set
forth in Section 12.8 of the LLC Agreement.

(c) Irrevocability: Binding Effect on Successors and Assigns. Executive hereby
acknowledges and agrees that, except as provided under applicable federal and
state securities laws, the

 

8



--------------------------------------------------------------------------------

receipt of the Executive Units hereunder is irrevocable, that Executive is not
entitled to cancel, terminate or revoke this Agreement or any agreements of
Executive hereunder, and that this Agreement and such other agreements shall
survive the death or disability of Executive and shall be binding upon and inure
to the benefit of the parties and their respective heirs, executors,
administrators, successors, legal representatives and assigns (including
subsequent holders of Executive Units).

(d) Survival of Covenants, Representations and Warranties. All covenants,
representations and warranties contained herein or made in writing by any party
in connection herewith shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

(e) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(f) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

(g) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(h) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(i) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their collective
mutual intent, and no rule of strict construction shall be applied against any
person. The term “including” as used herein shall be by way of example, and
shall not be deemed to constitute a limitation of any term or provision
contained herein. Each defined term used in this Agreement has a comparable
meaning when used in its plural or singular form.

(j) Governing Law. The limited liability company law of the State of Delaware
shall govern all questions concerning the relative rights of the Company and its
interestholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits hereto shall
be governed by the internal law, and not the law of conflicts, of the State of
Delaware.

(K) WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

9



--------------------------------------------------------------------------------

(l) Remedies. Each of the parties to this Agreement shall be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including reasonable attorney’s fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages would not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement.

(m) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, Executive and MDCP.

(n) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

(o) Third-Party Beneficiary. The Company and Executive acknowledge that MDCP is
an express third-party beneficiary under this Agreement and as such will inure
to the benefit of MDCP and be enforceable by MDCP and its respective successors
and assigns.

(p) Deemed Transfer of Executive Units. If the Company and/or MDCP, as
applicable, shall make available, at the time and place and in the amount and
form provided in this Agreement, the consideration for the Executive Units to be
repurchased in accordance with the provisions of this Agreement, then from and
after such time, the person from whom such Executive Units are to be repurchased
shall no longer have any rights as a holder of such Executive Units (other than
the right to receive payment of such consideration in accordance with this
Agreement), and such Executive Units shall be deemed purchased in accordance
with the applicable provisions hereof and the Company and/or MDCP, as
applicable, shall be deemed the owner and holder of such Executive Units whether
or not the certificates therefor have been delivered as required by this
Agreement.

* * * * *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Executive Unit Grant
Agreement on the date first written above.

 

YCC HOLDINGS LLC By:  

 

Name:   Its:  

 

«Name»

Signature Page to Class C Executive Unit Purchase Agreement



--------------------------------------------------------------------------------

ANNEX A

PROTECTIVE ELECTION TO INCLUDE MEMBERSHIP INTEREST IN GROSS

INCOME PURSUANT TO SECTION 83(b) OF THE

INTERNAL REVENUE CODE

See Attached

 

A-1



--------------------------------------------------------------------------------

ANNEX B

SPOUSAL CONSENT

See Attached

 

B-1



--------------------------------------------------------------------------------

ANNEX C

AGREEMENT CONCERNING INVENTIONS, TRADE SECRETS AND CONFIDENTIAL

INFORMATION

See Attached

 

B-1